179 S.W.3d 745 (2005)
In re RABA-KISTNER ANDERSON CONSULTANTS, INC., d/b/a/ Raba-Kistner Consultants (SW), Inc., and Raba-Kistner Consultants Inc., Relator.
No. 08-05-00298-CV.
Court of Appeals of Texas, El Paso.
November 17, 2005.
Rehearing Overruled December 14, 2005.
Michael D. McQueen, Kemp, Smith, El Paso, Mario A. Barrera, Bracewell & Giuliani LLP, San Antonio, for relator.
Luis Aguilar, San Antonio, respondent pro se.
Joe A. Spencer, Jr., El Paso, for real party in interest.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
RICHARD BARAJAS, Chief Justice.
Relator, Raba-Kistner Anderson Consultants, Inc., d/b/a/ Raba-Kistner Consultants (SW), Inc., and Raba-Kistner Consultants Inc., asks this Court to issue a writ of mandamus against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig. proceeding). Moreover, there must be no other adequate remedy at law. Id.
As the party seeking relief, Relator has the burden of providing the Court with a sufficient record to establish its right to mandamus relief. Walker, 827 S.W.2d at *746 837; see TEX.R.APP. P. 52.7(a)(2) (requiring a properly authenticated transcript or a statement that no testimony was adduced in connection with the matter complained). Based on the record presented, we conclude that Relator has not shown that it is entitled to mandamus relief, and therefore, we deny mandamus relief. See TEX.R.APP. P. 52.8(a).